PER CURIAM.
By appeal and cross-appeal, the parties seek review of a final judgment entered *1288following a non-jury trial, granting to the Wentzes a 15-foot wide easement over the property of the Hosfords. The Hosfords assert that the Wentzes are entitled to only a 10-foot wide easement. The judgment is unaccompanied by findings of fact and conclusions of law, and we are unable to discern from the record the legal basis upon which the trial court rested its decision. The absence of findings of fact and conclusions of law precludes us from deciding the issues framed by the parties on appeal. Accordingly, we have no alternative but to reverse, and remand with directions that the trial court make findings of fact and conclusions of law on all issues framed by the parties, including the Wentzes’ claim that they are entitled to a 15-foot wide statutory way of necessity. See generally Pamela Equities, Inc. v. Nyren Enters., Inc., 850 So.2d 673 (Fla. 1st DCA 2003) (reversing and remanding because the appellate court was unable to determine from the record the basis for the trial court’s decision, including whether the trial court had even considered a particular issue); Miller v. Miller, 589 So.2d 317 (Fla. 1st DCA 1991) (reversing and remanding because the lack of specific findings on the issues raised precluded meaningful appellate review).
REVERSED and REMANDED, with directions.
WEBSTER, LEWIS and HAWKES, JJ., concur.